                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF TENNESSEE
                              SOUTHERN DIVISION

Adrienne Buchanan,                           Case No.:

                Plaintiff,

      vs.

Experian Information Solutions, Inc.,        JURY DEMAND
a foreign limited liability company, and

Celtic Bank Corporation,
a foreign corporation,

                Defendants.


                                  COMPLAINT

      NOW COMES THE PLAINTIFF, ADRIENNE BUCHANAN, BY AND

THROUGH COUNSEL, and for her Complaint against the Defendants, pleads as

follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).




Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 1 of 9 PageID #: 1
                                     VENUE

  3. The transactions and occurrences which give rise to this action occurred in the

     City of Chattanooga, Hamilton County, Tennessee.

  4. Venue is proper in the Eastern District of Tennessee, Southern Division.

                                    PARTIES

  5. Plaintiff is a natural person residing in City of Chattanooga, Hamilton County,

     Tennessee.

  6. Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign

     limited liability company that conducts business in the State of Tennessee.

  7. Celtic Bank Corporation (“Celtic Bank”) is a foreign corporation that

     conducts business in the State of Tennessee.

                         GENERAL ALLEGATIONS

  8. Celtic Bank is inaccurately reporting its tradeline (“Errant Tradeline”) with an

     erroneous scheduled monthly payment amount of $ 49.00 on Plaintiff’s

     Experian credit disclosure.

  9. The account reflected by the Errant Tradeline was closed. Therefore,

     Plaintiff no longer has an obligation to make monthly payments. Defendant

     closed the account. Hence, Plaintiff no longer has an obligation nor the right

     to make monthly payments to Celtic Bank such as to bring the account

     current.




Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 2 of 9 PageID #: 2
  10. The Errant Tradeline should be reported by Celtic Bank with a scheduled

     monthly payment of $0.00. Per credit reporting industry standard and the

     Credit Reporting Resource Guide, which is the credit reporting manual

     created by the three major credit bureaus, no furnisher may report a monthly

     payment on a closed account.

  11. On April 13, 2020, Plaintiff obtained her Experian credit disclosure and

     noticed the Errant Tradeline reporting inaccurately with an erroneous

     scheduled monthly payment amount.

  12. On or about May 20, 2020, Plaintiff submitted a letter to Experian disputing

     the Errant Tradeline.

  13. In her dispute letter, Plaintiff explained that the account reflected by the Errant

     Tradeline was closed and asked Experian to report the Errant Tradeline with

     a monthly payment amount of $0.00.

  14. Experian forwarded Plaintiff’s consumer dispute to Celtic Bank. Celtic Bank

     received Plaintiff’s consumer dispute from Experian.

  15. Experian and Celtic Bank did not consult the Credit Reporting Resource

     Guide as part of its investigation of Plaintiff’s dispute.

  16. Plaintiff had not received investigation results from Experian. Therefore, on

     July 7, 2020, Plaintiff obtained her Experian credit disclosure, which showed




Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 3 of 9 PageID #: 3
     that Celtic Bank and Experian failed or refused to report the scheduled

     monthly payment amount as $0.00 on the Errant Tradeline.

  17. As a direct and proximate cause of the Defendants’ negligent and/or willful

     failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,

     Plaintiff has suffered credit and emotional damages. Plaintiff has also

     experienced undue stress and anxiety due to Defendants’ failure to correct the

     errors in her credit file or improve her financial situation by obtaining new or

     more favorable credit terms as a result of the Defendants’ violations of the

     FCRA.

                                    COUNT I

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY CELTIC BANK

  18. Plaintiff realleges paragraphs 1 through 17 as if recited verbatim herein.

  19. After being informed by Experian of Plaintiff’s consumer dispute of the

     scheduled monthly payment amount, Celtic Bank negligently failed to

     conduct a proper investigation of Plaintiff’s dispute as required by 15 U.S.C.

     § 1681s-2(b).

  20. Celtic Bank negligently failed to review all relevant information available to

     it and provided by Experian in conducting its reinvestigation as required by

     15 U.S.C. § 1681s-2(b) and failed to direct Experian to report the Errant

     Tradeline with a $0.00 monthly payment amount.


Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 4 of 9 PageID #: 4
  21. The Errant Tradeline is inaccurate and creates a misleading impression on

     Plaintiff’s consumer credit file with Experian to which Celtic Bank is

     reporting such Tradeline.

  22. As a direct and proximate cause of Celtic Bank’s negligent failure to perform

     its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

     humiliation, and embarrassment.

  23. Celtic Bank is liable to Plaintiff by reason of its violations of the FCRA in an

     amount to be determined by the trier of fact together with reasonable

     attorneys’ fees pursuant to 15 U.S.C. § 1681o.

  24. Plaintiff has a private right of action to assert claims against Celtic Bank

     arising under 15 U.S.C. § 1681s-2(b).



                                    COUNT II

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY CELTIC BANK

  25. Plaintiff realleges paragraphs 1 through 24 as if recited verbatim herein.

  26. After being informed by Experian that Plaintiff disputed the accuracy of the

     information it was providing, Celtic Bank willfully failed to conduct a proper

     reinvestigation of Plaintiff’s dispute, and willfully failed to direct Experian to

     report the Errant Tradeline with a $0.00 monthly payment amount.




Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 5 of 9 PageID #: 5
  27. Celtic Bank willfully failed to review all relevant information available to it

     and provided by Experian as required by 15 U.S.C. § 1681s-2(b).

  28. As a direct and proximate cause of Celtic Bank’s willful failure to perform its

     duties under the FCRA, Plaintiff has suffered damages, mental anguish,

     humiliation, and embarrassment.

  29. Celtic Bank is liable to Plaintiff for either statutory damages or actual damages

     she has sustained by reason of its violations of the FCRA in an amount to be

     determined by the trier of fact, together with an award of punitive damages in

     the amount to be determined by the trier of fact, as well as for her reasonable

     attorneys’ fees pursuant to 15 U.S.C. § 1681n.




                                    COUNT III

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

  30. Plaintiff realleges paragraphs 1 through 29 as if recited verbatim herein.

  31. Defendant Experian prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Plaintiff as

     that term is defined in 15 U.S.C. § 1681a.

  32. Such reports contained information about Plaintiff that was false, misleading,

     and inaccurate.


Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 6 of 9 PageID #: 6
  33. Experian negligently failed to maintain and/or follow reasonable procedures

     to assure maximum accuracy of the information it reported to one or more

     third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

  34. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian

     negligently failed to conduct a reasonable reinvestigation as required by

     15 U.S.C. § 1681i.

  35. As a direct and proximate cause of Experian’s negligent failure to perform its

     duties under the FCRA, Plaintiff has suffered actual damages, mental anguish,

     humiliation, and embarrassment.

  36. Experian is liable to Plaintiff by reason of its violation of the FCRA in an

     amount to be determined by the trier of fact together with her reasonable

     attorneys’ fees pursuant to 15 U.S.C. § 1681o.



                                   COUNT IV

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

  37. Plaintiff realleges paragraphs 1 through 36 as if recited verbatim herein.

  38. Defendant Experian prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Plaintiff as

     that term is defined in 15 U.S.C. § 1681a.




Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 7 of 9 PageID #: 7
   39. Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   40. Experian willfully failed to maintain and/or follow reasonable procedures to

      assure maximum accuracy of the information that it reported to one or more

      third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

   41. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian

      willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. § 1681i.

   42. As a direct and proximate cause of Experian’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   43. Experian is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 U.S.C. § 1681n.




                             PRAYER FOR RELIEF

      Plaintiff asks that this court grant judgment against Defendants and award

Plaintiff the following:


          1. The greater of statutory or actual damages;


Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 8 of 9 PageID #: 8
        2. Punitive damages;

        3. Costs, interest and reasonable attorney’s fees; and

        4. Such other and further relief as the Court may deem just and proper.



DATED: August 24, 2020


                                           /s/ Susan S. Lafferty
                                           SUSAN S. LAFFERTY, BPR #25961
                                           ssl@laffertylawtn.com
                                           1321 Murfreesboro Pike, Suite 521
                                           Nashville, TN 37214
                                           (615)878-1926
                                           Attorney for Plaintiff
                                           Adrienne Buchanan




Case 1:20-cv-00305-CLC-SKL Document 1 Filed 11/01/20 Page 9 of 9 PageID #: 9
